Citation Nr: 1750434	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral hearing loss to an extent recognized as a disability for VA purposes and has tinnitus.

2.  The Veteran was not exposed to acoustic trauma while in service.

3.  The Veteran did not exhibit chronic symptoms of bilateral hearing loss or tinnitus during service.

4.  The Veteran did not exhibit continuous symptoms of bilateral hearing loss or tinnitus since service.

 5.  Bilateral hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.

 6.  The Veteran's current bilateral hearing loss and tinnitus manifested many years after service separation and are not causally or etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

 2.   The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.       38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
      
In this case, notice was provided to the Veteran in August 2010, prior to the initial adjudication of the service connection claims in May 2011.  Pursuant to the notice letter, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 
      
VA satisfied its duty to assist the Veteran in the development of the claim.  VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, and lay statements.  As such, the Board finds that VA took all reasonable efforts to obtain records pertinent to the issues on appeal. 

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which have been associated with the claims file) in April 2011.  The Board finds the VA examination report is thorough and adequate and provides a sound basis upon which to base decisions with regard to service connection issues decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, offered a nexus opinion, and supported the opinion with adequate rationale.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159. 

      Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral hearing loss (sensorineural hearing loss).  Sensorineural hearing loss is a "chronic disease" (as an organic disease of the nervous system) under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally hearing loss and tinnitus are considered "chronic diseases."  See Fountain v. McDonald, Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include hearing loss and tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are also applicable to the issue of service connection for tinnitus.  Walker, 708 F.3d 1331.

For the showing of chronic diseases in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
 § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs, and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that the currently diagnosed bilateral hearing loss and tinnitus are due to in-service acoustic trauma.  The Veteran asserts that he was exposed  to loud aircraft noise from the flight line, and that, while he did have hearing protection available, he did not wear it while traveling to the flight line.  

After a review of the lay and medical evidence, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385 and suffers from tinnitus.  In a letter dated March 18, 2010, a private audiologist stated that the Veteran has frequency hearing loss in both ears, along with tinnitus.  The examination showed mild to severe sensorineural hearing loss (SNHL) for the 500- Hz to 4k Hz range in the right ear, and a severe SNHL for the 2k Hz to 4k Hz range in the left ear.  An April 2011 VA audiometric examination report shows the left ear with 84 percent discrimination.  The left ear had a dB loss of 10 at the puretone threshold of 500 Hz, a 20 dB loss at 1000 Hz, a 70 dB loss at 2000 Hz, a 65 dB loss at 3000 Hz, and an 80 dB loss at 4000 Hz.  The average decibel loss is 58.8 in the left ear.  The right ear showed a speech discrimination of 66 percent, a loss of 45 at the puretone threshold of 500 Hz, a 30 dB loss at 1000 Hz, a 75 dB loss at 2000 Hz, a 75 dB loss at 3000 Hz, and an 80 dB loss at 4000 Hz.  The average decibel loss was 65 in the right ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The VA report conveyed that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral hearing loss is established.  See 
38 C.F.R. § 3.385.  Further, as tinnitus is a condition capable of lay diagnosis, the Board finds the Veteran has a current disability of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

Next, the Board finds that the Veteran did not sustain acoustic trauma while in service.  The Veteran has asserted on numerous occasions that he was exposed  to loud aircraft noise from the flight line.  He claims that, while he did have hearing protection available, he did not wear it while traveling to the flight line.  A           DD Form 214 reflects that during service the Veteran worked as an administrative specialist.  Besides the Veteran's statements, there is no further evidence that the Veteran worked on or around the flight line.  While the Veteran is certainly competent to report exposure to loud noises during service, the statements are not credible.  Excessive noise exposure is not consistent with the circumstances, conditions, and hardships of the Veteran's in-service duties.  Additionally, service treatment records are negative for any complaint for hearing loss or tinnitus, and the Veteran's ears were clinically evaluated as normal during service.  Based on this evidence, the Board finds that in-service acoustic trauma is not established.

After a review of all the evidence, lay and medical, the Board finds that tinnitus and hearing loss symptoms, to include any chronic symptoms, did not have their onset during service.  Service treatment records are absent of any complaint for hearing loss or tinnitus, and the Veteran's ears were clinically evaluated as normal at a February 1973 physical examination for service separation.  Also, on the October 1971 Report of Medical History, the Veteran checked "No" when asked if he currently, or had ever, had the symptom of "ear trouble."  In contrast to not reporting any history of complaints of ear symptoms, the Veteran did report other history or symptoms that he had or had experienced, for example, such as checking "Yes" on the Report of Medical History for other disorders of "Painful or 'trick' shoulder or elbow" and "'Trick' or locked knee."

The Board finds that the service treatment records appear complete, and that hearing loss and tinnitus are conditions that would have ordinarily been recorded during service had they been present; therefore, the service treatment records, which were generated contemporaneous to service pursuant to duty to accurately record the information contained therein, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value.  The service treatment records show that the Veteran did report other symptoms and did seek treatment for other physical complaints unrelated to his hearing, for example, for a hurt ankle, head and chest cold, and side ache, but did not complain of or seek treatment for hearing loss or tinnitus during the same time period.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

The Board next finds the weight of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since service separation in May 1973.  The earliest diagnosis of record of hearing loss and tinnitus was in a private audiology examination and opinion dated in March 2010.  The approximately 36 years period between service and the onset of hearing loss and tinnitus is one factor that weighs against a finding of service incurrence, but is not the only factor relied upon by the Board in this case.  The Board's reliance on multiple factors, only one of which is an absence of complaints or treatment during service or after service, is consistent with the statutory and regulatory requirements to consider all evidence of record, as well as the Court's precedential decisions.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on either "chronic" symptoms in service or "continuous" symptoms since service have not been met. 

Additionally, the evidence does not show that hearing loss or tinnitus manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The earliest record of tinnitus was in March 2010, over 36 years after service separation, and the record reflects hearing loss has not manifested to 10 percent within one year of service; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted. 

On the question of nexus between current tinnitus and service, after a thorough examination and review of the record, including statements made by the Veteran, the April 2011 VA audiologist opined that it was less likely than not that the Veteran's hearing loss and tinnitus were due to or a result of military noise exposure.  In support of the medical opinion, the April 2011 VA audiologist noted that at service separation the service treatment records were absent for hearing loss or significant hearing threshold shift, and that the etiology was more likely a post-service occurrence.  The April 2011 VA audiologist's medical opinion is of significant probative value because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale. 

The Veteran did provide a March 2010 private audiology examination and report, where the audiologist wrote that it is as likely than not or at least "possible" that exposure to hazardous aircraft noise "may" have contributed to the Veteran's hearing loss and tinnitus; however, such attempted opinion must be read in the context of the same audiologist also noting that exposure to hazardous noise in the post-service workplace could not be ruled out as a contributing factor.  Considering the qualifying language used, and read in context of the statement and the facts of this case that include lay and medical evidence of the onset of post-service symptoms of hearing loss and tinnitus, the Board finds the private statement is a statement of mere possibility rather than an opinion of probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West,          12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).  As the speculative language does not equate to an opinion of probability, the Board assigns no probative weight.

As a lay person, the Veteran is competent to report past and current hearing loss and tinnitus symptoms, and can self-diagnose tinnitus because its symptoms are observable through the senses; however, in this case, where tinnitus and hearing loss are not shown even by credible lay evidence until years after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus or hearing loss and active service.  Such opinions as to causation involve making findings based primarily on medical knowledge of the etiology of auditory disorders and is a complex medical etiological question dealing with the neurologic system (acoustic trauma and nerve damage).  The April 2011 VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's hearing loss and tinnitus and service.  The Board finds that the evidence weighs against finding that bilateral hearing loss or tinnitus was causally or etiologically related to service; therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  For these reasons, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


